Plaintiff, a supervisory production controller, GS-1152-12, with the Defense Personnel Support Center, Defense Supply Agency, seeks to have his position reclassified as GS-1152-13, and also seeks a monetary recovery measured by the difference between his salary as GS-12 and the salary that he would have earned if his position had been reclassified as GS-13 on August 21,1970. This case came before the court on defendant’s and plaintiff’s motions for summary judgment. Upon consideration thereof, together with the opposition thereto, the briefs of the parties and oral argument of counsel, the court concluded that plaintiff has failed to show a violation of any applicable statute or regulation or any abuse of discretion by the Civil Service Commission and that he is thus not entitled to recover. On May 18, 1973, by order, the court denied plaintiff’s motion, granted defendant’s motion, and dismissed the petition.